Citation Nr: 1434975	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial, compensable evaluation for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to November 2008.

This case came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

In March 2014, the Veteran testified in a hearing before the undersigned at the Board's office in Washington, D.C.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board notes that additional medical records have been associated with the electronic claims file since the most recent statement of the case and, so, the evidence has not been considered by the RO, i.e. the agency of original jurisdiction.  However, the evidence is not pertinent to the claim currently on appeal, but instead relates to currently pending claims which, as discussed below, are separate and distinct from the claim on appeal.  38 C.F.R. § 20.1304(c) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.").

In the April 2013 VA Form 9 filed by the Veteran and other filings, the Veteran has asserted entitlement to separate, increased ratings under Diagnostic Codes 7330 and 7332.  See March 2014 VA Form 21-4138; March 2014 VA Form 21-526b.  These issues are not currently on appeal.  A September 2013 rating decision granted entitlement to service connection for loss of sphincter control and assigned a 30 percent evaluation under DC 7332.  This appeal was certified prior to the filing of any notice of disagreement with respect to that decision.  Therefore, this appeal only involves the appropriate rating for the Veteran's service-connected hemorrhoids and the Veteran should understand that the Board will not consider in this decision whether the Veteran is entitled to a rating under DC 7330 or a rating in excess of 30 percent disabling under DC 7332.  The Board does not currently have jurisdiction over those claims.  See 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302.

Because the RO initially adjudicated the increased rating claim in September 2013 and the Veteran filed a March 2014 notice of disagreement, the procedural posture does not warrant referral of that claim at this time.  See 38 C.F.R. § 19.9(b).  Rather, as explained to the Veteran in the March 2014 hearing before the undersigned, he must complete an appeal of the September 2013 rating decision.

The issue of entitlement to a temporary total rating for convalescence following knee surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  From December 1, 2008 to May 3, 2011, the Veteran experienced moderate symptoms related to his service-connected hemorrhoids, including persistent bleeding but without anemia or fissures and he did not have large or thrombotic, external or internal hemorrhoids.

2.  From May 3, 2011 to the present, the Veteran has had persistent bleeding related to large, frequently recurring internal hemorrhoids; in October 2011, the Veteran had surgery to repair an anal fistula related to his recurring hemorrhoids, but his symptoms of rectal bleeding and clear discharge became worse after the surgery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 10 percent, but not more, for the Veteran's service-connected hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7336 (2013).

2.  Beginning May 3, 2011, the criteria for entitlement to a rating of 20 percent, but not more, for the Veteran's service-connected hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7336 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran was service-connected for hemorrhoids effective the day following his discharge from active service based on a long, well-documented history of trouble with recurring hemorrhoids.  See December 2008 Rating Decision; see also June 2013 VA Examination Report (providing a detailed account of the Veteran's relevant medical history).  The RO assigned a non-compensable rating under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  The Veteran appealed that decision and asserts that his symptoms warrant a higher initial rating.

Under DC 7336, a noncompensable rating is warranted for external or internal hemorrhoids that are mild or moderate.  38 C.F.R. § 4.114.  A 10 percent disability rating is warranted when hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum 20 percent disability rating is warranted when there are hemorrhoids with persistent bleeding and secondary anemia or fissures.  38 C.F.R. § 4.114, DC 7336.

The Board acknowledges that the Veteran contends that his service-connected hemorrhoids warrant a higher evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his layman's opinion.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

A September 2008 VA examination revealed that the Veteran had internal hemorrhoids with a complicating rectal abscess.  The abscess had been surgically repaired in August 2008 and, at the examination, the Veteran reported he was healing well.  The examiner determined that the hemorrhoids had no significant effect on the Veteran's occupational functioning and, with respect to activities of daily living, had only "mild" effects on toileting.  See September 2008 VA Examination.  In March 2010, the Veteran sought treatment for increased rectal bleeding.  He described rectal bleeding that "comes and goes", but indicated that the most recent, ongoing episode had lasted approximately one month.  March 2010 NNMC Bethesda Progress Note.  He also had a discharge along with the bleeding.  The treating physician performed an anoscopy that revealed no hemorrhoids, abscesses, condyioma, or thrombotic thrombocytopenic purpura.

The medical record next documents treatment in May 2011 when the Veteran again complained of rectal discharge and symptoms of bleeding.  Examination revealed "no evidence of anal fissure, perianal abscess, or external hemorrhoid", however, the "[e]xam [was] limited due to patient discomfort, anascopic exam deferred."  May 2011 NNMC Bethesda Progress Note.  At a follow-up appointment in June 2011, examination following administration of Valium revealed "at least Grade II" internal hemorrhoids (with bleeding) that "reduced spontaneously", but no anal fissures, no fistula, and no external hemorrhoids.  See June 2011 NNMC Bethesda Progress Note.  The examination could not be completed due to pain.  Id.  

These increased symptoms were subsequently attributed to an anal fistula.  See October 2011 Private Surgical Note (documenting repair of anal fistula and noting presence of large internal hemorrhoid).  Unfortunately, subsequent to that surgical repair, the symptoms of bleeding worsened.  See October 2011 Private Treatment Note.  The Veteran has continued to have trouble with internal hemorrhoids, bleeding, and discharge, in addition to fecal leakage.  See, e.g., December 2012 NNMC Bethesda Progress Note (internal hemorrhoids and rectal bleeding, as well as discharge/leakage); June 2013 VA Examination (persistent bleeding and fecal discharge); see also April 2013 Letter from Treating Physician (documenting increased fecal leakage).  The Veteran has to wear and frequently change pads due to the rectal bleeding and discharge.  See March 2014 Hearing Transcript.

The Veteran's symptoms do not neatly fit into any of the three categories for rating hemorrhoids.  For instance, during the entire period on appeal, he has had at least occasional rectal bleeding, but has not suffered anemia or fissures.  See 38 C.F.R. § 4.114, DC 7336 (20 percent evaluation for hemorrhoids "with persistent bleeding and with secondary anemia, or with fissures"); Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).  Treatment records from 2008 through 2010 specifically note the absence of external and internal hemorrhoids.  VA examinations from September 2008 and June 2013 otherwise describe the Veteran's symptoms as "mild" or "mild to moderate".  

The Board finds that, prior to May 3, 2011, the Veteran's symptoms most closely approximate the criteria for a 10 percent rating.  See 38 C.F.R. § 4.7.  The Board finds this evaluation appropriate because the Veteran meets all the criteria for a noncompensable rating (mild or moderate symptoms) and also experienced occasional rectal bleeding, which partially meets the criteria for a 20 percent rating.  The Veteran's symptoms do not fully meet the 20 percent criteria during this period because his rectal bleeding was occasional and was not accompanied by either anemia or anal fissures.  The medical records indicate that he did not actually have hemorrhoids during this period, which means he also did not meet the stated criteria for a 10 percent rating.  However, because of the presence of some symptoms listed in the 20 percent rating, the Board finds his symptoms are more serious than those warranting a noncompensable rating and more closely approximate the criteria for a ten percent evaluation.  Therefore, the Board will assign a 10 percent disability rating for the period December 1, 2008 to May 3, 2011.  See 38 C.F.R. §§ 4.1, 4.3, and 4.7.

Beginning May 3, 2011, treatment records document that the Veteran's rectal bleeding and discharge had become more severe.  While large, internal hemorrhoids were not diagnosed until a June 2011 examination, the medical evidence suggests that the large internal hemorrhoids were, at least as likely as not, present in May 2011, given the similarity and continuity of symptoms.  As discussed above, these symptoms led to surgery in October 2011 and, unfortunately, worsening bleeding since that time.  Because large, frequently-recurring internal hemorrhoids were present as of May 2011, the criteria for a 10 percent rating under DC 7336 are fully met.  Moreover, as of May 2011, the Veteran's rectal bleeding was persistent and more severe and has been so during the remainder of the appeal period.  See, e.g., March 2014 Hearing Transcript.  Therefore, while the Veteran's symptoms do not meet all of the criteria for a 20 percent evaluation under DC 7336 (no anemia and no fissures), they do most closely approximate the criteria for the highest, 20 percent, evaluation under DC 7336.

The Board has not considered fecal discharge or loss of sphincter control in assigning the staged ratings under DC 7336 and the Board will not assign a separate rating for the service-connected hemorrhoids based on those symptoms.  Effective March 17, 2010, the Veteran has been service-connected for impairment of sphincter control with pruritis ani, evaluated as 30 percent disabling under DC 7332 based, in part, on the fecal discharge.  As noted in the introduction and as discussed with the Veteran at his March 2014 Board hearing, issues related to that evaluation are not currently on appeal.  In addition, the Veteran should understand that the Board will not evaluate the particular symptoms (e.g. fecal discharge) under multiple diagnostic codes.  See 38 C.F.R. § 4.14 ("evaluation of the same disability under various diagnoses is to be avoided").

Other potentially applicable diagnostic codes include DC 7333 (rectum and anus, stricture of), DC 7334 (rectum, prolapse of), DC 7335 (Ano, fistula in), and DC 7337 (Pruritis ani).  The Veteran has not been diagnosed with rectal or anal stricture or prolapse.  In making this finding, the Board notes that the Veteran "endorse[d] rare instances of feeling that something is prolapsed on defecation, but denie[d] pain on defecation."  May 2011 NNMC Bethesda Progress Note.  This was an isolated note of a "feeling" that was never medically diagnosed and, so, the Board will not assign a rating under DC 7334.  He has been diagnosed with pruritis ani, but that condition was explicitly evaluated in connection with the loss of sphincter control rated under DC 7332.  See September 2013 Rating Decision.  Likewise, though the Veteran has been diagnosed with an anal fistula (repaired in October 2011), the regulations specifically provide that the condition is to be rated under DC 7332 as it was in September 2013.  The Veteran has contended that DC 7330 (intestine, fistula of) may be applicable, however, that diagnostic code relates to the intestines rather than hemorrhoids and is rated based on fecal discharge which, as noted, was the basis of evaluation under DC 7332 in the September 2013 rating decision.  The Board finds that an additional rating of the Veteran's hemorrhoids under any of these diagnostic codes, or any others, would not be appropriate under the circumstances of this case.

In summary, the Board grants entitlement to an initial 10 percent rating under DC 7336 for the Veteran's service-connected hemorrhoids for the period December 1, 2008 to May 2, 2011 and a 20 percent rating under DC 7336 thereafter.

Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran has complained of symptoms including rectal bleeding, clear discharge, frequently recurring internal hemorrhoids, loss of sphincter control, and fecal leakage.  As discussed above, loss of sphincter control and fecal leakage have already been considered in evaluating a separately rated disability.  The clear discharge is neither bleeding under DC 7336 nor fecal discharge under DC 7332, but the Board has considered it as analogous to rectal bleeding under DC 7336 and the Board finds that the DC 7336 rating criteria and the schedular evaluations under that diagnostic code adequately account for that symptom.  The remaining symptoms are expressly addressed by DC 7336 and have been considered by the Board in assigning a schedular evaluation.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for service-connected hemorrhoids is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also notes that TDIU is an element of all increased rating claims and the Veteran has alleged an impact on his employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009); March 2014 Hearing Transcript at pp. 13-14.  However, the evidence of record establishes that the Veteran is currently employed.  He has not submitted any evidence that his current employment is marginal under the governing standards.  See 38 C.F.R. §§ 4.15 and 4.16.  On this record, the Board finds that an award of TDIU is not warranted.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for rating the Veteran's service-connected hemorrhoids and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in both July and October 2008, prior to the initial adjudication of his claim in December 2008.  The notice letters informed the Veteran with respect to how disability ratings and effective dates are assigned.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with multiple examinations, including in September 2008 and June 2013.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged or identified any deficiency in the examinations.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial evaluation of 10 percent disabling for service-connected hemorrhoids is granted, subject to controlling regulations governing the payment of monetary awards.

From May 3, 2011, entitlement to an evaluation of 20 percent disabling, but no more, for service-connected hemorrhoids is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


